        Case 7:21-cv-00029-WLS Document 17 Filed 09/15/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                  VALDOSTA DIVISION

ROBERT E. SIMMONS, JR.,                          *

                     Plaintiff,                  *
v.                                                   Case No. 7:21-CV-29
                                                 *
LINCOLN HERITAGE LIFE INSURANCE
COMPANY,                                         *

                  Defendant.                     *
___________________________________

                                     JUDGMENT

       Pursuant to this Court’s Order dated September 15, 2021, and for the reasons stated

therein, JUDGMENT is hereby entered dismissing this case. Plaintiff shall recover nothing of

Defendant.

       This 15th day of September, 2021.

                                           David W. Bunt, Clerk


                                           s/ S. B. DeCesare, Deputy Clerk
